Affirmed and Memorandum Opinion filed March 12, 2015.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-14-00536-CR

                         GARY DESHAUN DENT, Appellant

                                              V.
                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 75th District Court
                               Liberty County, Texas
                          Trial Court Cause No. CR30123

                   MEMORANDUM                           OPINION


       Appellant Gary Deshaun Dent appeals his conviction for possession of a
controlled substance. See Tex. Health & Safety Code Ann. § 481.117 (West 2010).
In a single issue appellant argues the evidence is insufficient to support the
conviction. We affirm.1


       1
          Appellant initially appealed to the Ninth Court of Appeals. Pursuant to a docket
equalization order, this appeal was transferred to this court. See Tex. Gov’t Code Ann. § 73.001
                                        BACKGROUND

       At approximately 4:00 a.m. on July 26, 2012, Department of Public Safety
Trooper Christopher Cash was patrolling an area of Highway 59 near Cleveland,
Texas. Cash observed a rental vehicle with a Tennessee license plate drive by him.
Cash observed the vehicle immediately exit the freeway when the occupants saw
Cash in his marked patrol vehicle. Cash testified that it appeared the occupants of
the car had no reason to exit the freeway other than seeing his vehicle. After
exiting the freeway, the vehicle drove into the town of Cleveland where the speed
limit is lower. The vehicle did not slow its speed as it drove into town. Cash
stopped the vehicle for speeding, and asked the driver to step out of the car.
Appellant was driving the vehicle. Appellant and the passenger told Cash they
were residents of Tennessee and produced Tennessee driver’s licenses. Cash asked
appellant for the rental agreement, which he produced. The rental agreement
reflected that the passenger had rented the vehicle approximately 12 hours earlier.
Cash testified that both occupants of the car appeared “overly nervous” and he was
suspicious because of the time of day, and the fact that it appeared the occupants
were making a “quick overnight trip.” When questioned, appellant stated he was
making such a quick trip from Memphis, Tennessee to “drop a cousin off.”

       Cash asked appellant to sit in his patrol car while he ran warrant checks.
Cash stepped out of his patrol car and asked the passenger, whose name was on the
rental agreement, for consent to search the car. The passenger complied with
Cash’s request to step out of the car; Cash frisked the passenger, then searched the
car. Cash found narcotics behind the carpet trunk liner on the right rear quarter
panel of the car, and handcuffed appellant and the passenger. Cash and another


(West 2013). We must decide the case in accordance with the precedent of the Ninth Court of
Appeals in the event there is a conflict with precedent from this court. See Tex. R. App. P. 41.3.

                                                2
trooper continued to search the car, and found another bag of narcotics on the other
side of the car. The bags contained over one thousand hydrocodone pills, a
prescription pain killer.

      Ruben Espinosa, a DPS agent, testified that it is common for drug traffickers
to obtain prescription drugs illegally in Houston and transport them north for sale.
Espinosa testified that there were 1200 pills recovered from the bags in appellant’s
car, and that is an amount intended for distribution rather than individual
consumption. He further testified it is unlikely to obtain fingerprints from the type
of plastic bags in which the pills were found.

      A DPS chemist testified that he first weighed the contraband found in the
car, then tested a sample of the contraband. The net weight of the contraband was
540.22 grams, and the sample test revealed the substance was dihydrocodeinone,
the scientific name for hydrocodone. The jury found appellant guilty of possession
of a controlled substance with intent to deliver, and assessed punishment at
confinement for twenty years in the Institutional Division of the Texas Department
of Criminal Justice.

                                    DISCUSSION

      In a single issue, appellant argues the evidence is insufficient to support his
conviction.

      When reviewing sufficiency of the evidence, we view all of the evidence in
the light most favorable to the verdict and determine, based on that evidence and
any reasonable inferences therefrom, whether any rational factfinder could have
found the elements of the offense beyond a reasonable doubt. Gear v. State, 340
S.W.3d 743, 746 (Tex. Crim. App. 2011) (citing Jackson v. Virginia, 443 U.S.
307, 318–19 (1979)); see also Atkins v. State, 402 S.W.3d 453, 459 (Tex. App.—


                                          3
Houston [14th Dist.] 2013, pet. ref’d). We do not sit as the thirteenth juror and may
not substitute our judgment for that of the factfinder by re-evaluating the weight
and credibility of the evidence. Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim.
App. 2010); Atkins, 402 S.W.3d at 459. Rather, we defer to the factfinder to fairly
resolve conflicts in testimony, weigh the evidence, and draw reasonable inferences
from basic facts to ultimate facts. Isassi, 330 S.W.3d at 638; Atkins, 402 S .W.3d at
459. Each fact need not point directly and independently to the appellant’s guilt, as
long as the cumulative effect of all incriminating facts is sufficient to support the
conviction. Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007); Atkins, 402
S.W.3d at 459.

      To prove appellant committed this offense, the State was required to show
beyond a reasonable doubt that appellant knowingly or intentionally possessed,
with intent to deliver, a material, compound, mixture, or preparation in an amount
of 400 grams or more, that contained not more than 300 milligrams of
dihydrocodeinone, or any of its salts, per 100 milliliters. See Tex. Health & Safety
Code § 481.117. In that connection, the State was required to establish that
appellant exercised control, management, or care over the controlled substance and
knew it was contraband. Poindexter v. State, 153 S.W.3d 402, 405 (Tex. Crim.
App. 2005). Appellant’s connection with the contraband must be more than
fortuitous. Evans v. State, 202 S.W.3d 158, 161–62 (Tex. Crim. App. 2006). Mere
presence in the same place as the controlled substance is insufficient to justify a
finding of possession. Id. at 162.

      Presence or proximity, when combined with other evidence, either direct or
circumstantial (e.g., “affirmative links”), can establish possession. Id. The logical
force of all of the evidence—not the number of affirmative links—is dispositive.
Id. When a defendant does not have exclusive possession of the place where the

                                         4
contraband was found, the reviewing court must examine the record to determine if
there are additional independent facts that “affirmatively link” the defendant to the
contraband. See Poindexter, 153 S.W.3d at 406. The requirement of “affirmative
links” is aimed at protecting innocent bystanders from conviction based solely on
their proximity to someone else’s contraband. Id.

      The following factors have been recognized as tending to establish
affirmative links: (1) the contraband was in plain view; (2) the accused was the
owner of the premises in which the contraband was found; (3) the contraband was
conveniently accessible to the accused; (4) the contraband was found in close
proximity to the accused; (5) a strong residual odor of the contraband was present;
(6) paraphernalia to use the contraband was in view or found near the accused; (7)
the physical condition of the accused indicated recent consumption of the
contraband in question; (8) conduct by the accused indicated a consciousness of
guilt; (9) the accused had a special connection to the contraband; (10) the place
where the contraband was found was enclosed; (11) the occupants of the premises
gave conflicting statements about relevant matters; and (12) affirmative statements
connect the accused to the contraband. See Evans, 202 S.W.3d at 162 n. 12;
Gregory v. State, 159 S.W.3d 254, 260 (Tex. App.—Beaumont 2005, pet. ref’d). It
is “not the number of links that is dispositive, but rather the logical force of all of
the evidence, direct and circumstantial.” Evans, 202 S.W.3d at 162.

      Appellant argues that not only are there absent links, but that the record
contains evidence contradicting several affirmative links in his case. Specifically,
appellant points out the contraband was not in plain view, no other contraband or
drug paraphernalia was present, appellant did not possess a large sum of cash, and
appellant’s name was not on the rental agreement. Appellant further emphasizes
that no fingerprints were lifted from the evidence.

                                          5
      Appellant is correct when he argues that an accused’s mere presence in the
vicinity of contraband is not enough to establish that a defendant knowingly
possessed the contraband. Rhyne v. State, 620 S.W.2d 599, 601 (Tex. Crim. App.
1981). Contrary to appellant’s assertions, however, the evidence in this case
reveals several facts and circumstances that enabled the trier of fact to conclude
that appellant knowingly possessed contraband. Although appellant was not the
sole occupant of the vehicle, the narcotics were found in an enclosed space of a
vehicle appellant was driving. More than one thousand pills were found in two
bags hidden in compartments in the trunk of the car. Moreover, appellant had been
in possession of the car on the trip from Memphis to Houston and was returning to
Memphis at 4:00 in the morning after having begun the drive only twelve hours
earlier. Trooper Cash testified that appellant displayed signs of nervousness and
appeared to have exited the freeway because he saw the patrol car beside the
freeway. Finally, the amount of contraband found is a factor we can consider in
determining if an affirmative link exists. Roberson v. State, 80 S.W.3d 730, 740
(Tex. App.—Houston [1st Dist.] 2002, pet. ref’d). The power of this factor can
reasonably be expected to increase as the amount of drugs increases. Id. In this
case, more than 1000 pills were discovered, which is neither an insignificant
amount, nor an amount small enough to be concealed on one’s person. Cf. id.
(finding 24 grams of cocaine not an insignificant amount and noting that 24 grams
of cocaine is an amount small enough to be concealed on one’s person). Espinosa
testified that the amount of hydrocodone recovered is too much for personal use;
therefore, the amount of contraband is indicative of an affirmative link between the
pills and appellant. A rational jury could have found that appellant knew the car in
which he was driving contained narcotics.

      Appellant further argues the State failed to prove the narcotics found were in


                                         6
an amount greater than 400 grams. Appellant argues that the chemist only tested
the contents of one of the bags and only tested a few pills selected at random;
therefore, the small sample size was inadequate to assess the identity of all of the
narcotics.

      The manner of testing a substance by random sampling goes only to the
weight the jury may give to the tested substances in determining that the untested
substance is the same as the tested substance. Zone v. State, 118 S.W.3d 776, 777
(Tex. Crim. App. 2003). A conviction for possession of a controlled substance may
be based on the testing of a representative amount of a homogenous substance
found in a container in the possession of a defendant. See Melton v. State, 120
S.W.3d 339, 342–44 (Tex. Crim. App. 2003). Expert testimony by a police officer,
based upon visual observation and his training and experience, that a substance is a
controlled substance constitutes proper evidence. See id. at 343. A jury may
conclude based upon its own inspection of a substance in evidence that the
substance is homogenous. See id.

      In Melton, the defendant was convicted of possession of between four and
200 grams of cocaine. Id. at 341. A bag containing 35–40 rocks of suspected crack
cocaine was found on the defendant’s person. Id. at 340. The State’s chemist tested
an unspecified number of the rocks, but did not test every single rock. Id. at 340–
41. Each rock tested contained crack cocaine; the net weight of the rocks was 5.77
grams. Id. The defendant argued that he could not be found guilty for possessing
more than four grams of cocaine because each rock was not tested to determine
whether it contained cocaine. Id. at 341. The arresting officer testified that the
rocks were crack cocaine, and the jury was allowed to inspect the rocks that were
admitted into evidence. Id. at 343. The evidence was held legally sufficient to
prove possession of between four and 200 grams of cocaine, and the trial court's

                                         7
judgment was affirmed. Id. at 344.

      The facts here parallel those found in Melton. As in Melton, the arresting
officer in this case testified that he recognized the pills found in the car as
narcotics. The chemist testified that the pills he tested contained narcotics.

      We hold that a reasonable jury could conclude from the evidence presented
that appellant knowingly exercised possession and control over more than 400
grams of a controlled substance. Accordingly, the evidence is sufficient to support
the conviction. We overrule appellant’s sole issue on appeal and affirm the trial
court’s judgment.




                                        /s/       John Donovan
                                                  Justice



Panel consists of Justices Christopher, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              8